                Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 1 of 45




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


  Decapolis Systems, LLC,

                Plaintiff                                 Case No. 6:21-cv-______
                                                                           489


                v.                                        Jury Trial Demanded


  Allscripts Healthcare, LLC,

                Defendant


                     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Decapolis Systems, LLC (“Plaintiff”) hereby files this Original Complaint for Patent

Infringement against Allscripts Healthcare, LLC (“Allscripts” or “Defendant”), and alleges, upon

information and belief, as follows:

                                             THE PARTIES

   1.      Decapolis Systems, LLC is a limited liability company organized and existing under the laws

           of the State of Florida with its principal place of business at: Decapolis Systems, LLC, 600 S.

           Dixie Hwy, #605, West Palm Beach, Florida 33401.

   2.      Upon information and belief, Defendant is a corporation organized and existing under the

           laws of the State of Wisconsin with its principal place of business at 1979 Milky Way,

           Verona, Wisconsin 53593. On information and belief, Allscripts may be served through its

           registered agent in the State of Texas: National Registered Agents, Inc. at 1999 Bryan St.,

           Suite 900, Dallas, Texas 75201.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              1
             Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 2 of 45




                                 JURISDICTION AND VENUE

  3.    This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

  4.    This Court has personal jurisdiction over Defendant.            Defendant has continuous and

        systematic business contacts with the State of Texas. Defendant transacts business within

        this District and elsewhere in the State of Texas and has appointed an agent for service of

        process in Texas. Further, this Court has personal jurisdiction over Defendant based on its

        commission of one or more acts of infringement of Decapolis’ Patents in this District and

        elsewhere in the State of Texas.

  5.    Defendant directly conducts business extensively throughout the State of Texas, by

        distributing, making, using, offering for sale, selling, and advertising (including the provision

        of interactive web pages; the provision and support of physician networks; the provision and

        support of customer accounts; and further including maintaining physical facilities) its

        services in the State of Texas and in this District. Defendant has purposefully and voluntarily

        made its business services, including the infringing systems and services, available to

        residents of this District and into the stream of commerce with the intention and expectation

        that they will be purchased and/or used by consumers in this District. On information and

        belief, Defendant is a provider of: (i) health services, (ii) billing services; (iii) physician and

        hospital account services; and/or (iv) patient records in electronic format, throughout the

        United States.

  6.    On information and belief and as shown in Figure 1, Defendant maintains physical brick-and-

        mortar business locations in the State of Texas and within this District, retains employees

        specifically in this District for the purpose of servicing customers in this District, and

        generates substantial revenues from its business activities in this District.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               2
               Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 3 of 45




Figure 1 – Screenshot of glassdoor.com search results for jobs with Defendant in Austin, Texas as
visited on May 6, 2021 and located at https://www.glassdoor.com/Jobs/Allscripts-Austin-Jobs-
EI_IE4625.0,10_IL.11,17_IC1139761.htm.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          3
             Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 4 of 45




  7.    Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28

        U.S.C. §§ 1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and

        established business presence in this District.

                                       PATENTS-IN-SUIT

  8.    Plaintiff is the sole and exclusive owner, by assignment, of U.S. Patents 7,464,040 and

        7,490,048 (hereinafter collectively referred to as “the Decapolis Patents”).

  9.    By written instruments duly filed with the United States Patent and Trademark Office,

        Decapolis is assigned all rights, title, and interest in the Decapolis Patents.       Id. Such

        Assignments are recorded in the records of the United States Patent and Trademark Office at

        Reel 055516 and Frame 0027. As such, Plaintiff Decapolis Systems, LLC has sole and

        exclusive standing to assert the Decapolis Patents and to bring these causes of action.

  10.   The Decapolis Patents are valid, enforceable, and were duly issued in full compliance with

        Title 35 of the United States Code.

  11.   Raymond A. Joao is the sole named inventor for the Decapolis Patents.

  12.   Mr. Joao is a pioneering inventor. The Decapolis Patents represent substantial technological

        advancements in the medical billing services industry, which were unconventional at the time

        of invention. Indeed, the Decapolis Patents have been back-cited in patents issued to well-

        known industry leaders, including IBM, Siemens AG, Walgreens, McKesson, and Sony.

  13.   Additional companies have benefited from, and been provided notice through, their back-

        citations to the Decapolis Patents, including: Atirix Medical Systems, Inc.; IBM Corp.; Bard

        Peripheral Vascular, Inc.; General Electric Company; C.R. Bard, Inc.; Healthunity Corp.,

        Epic Systems Corp.; Accelere, Inc.; Align Technology, Inc.; Siemens Aktiengesellschaft;

        Vital Data Technology, LLC; Hospira, Inc.; Medical Present Value, Inc.; PSYWARE GmbH;




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          4
             Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 5 of 45




        ICU Medical, Inc.; Elwha LLC; Advanced Healthcare Systems, Inc.; Quality Standards,

        LLC; Therap Services, LLC; and Devicor Medical Products, Inc.

  14.   The Decapolis Patents each include numerous claims defining distinct inventions. No single

        claim is representative of any other.

  15.   The priority date of each of the Decapolis Patents is at least as early as December 12, 1999.

        As of the priority date, the inventions as claimed were novel, non-obvious, unconventional,

        and non-routine. Indeed, the Decapolis Patents overcame a number of specific technological

        problems in the industry, and provided specific technological solutions.

  16.   By way of example, as of the date of invention, “Doctors or providers may base their

        diagnoses and/or treatments, [relying on] patients who usually supply this information on

        questionnaires or forms just prior to seeing the healthcare provider and/or during a

        preliminary interview with the provider.” See U.S. Patent No. 7,464,040, Col. 1, ll. 52-6. As

        a result, the “information obtained from these questionnaires or forms, as well as from these

        preliminary interviews with the providers, may not necessarily result in sufficient,

        comprehensive, and/or accurate, information being obtained regarding the patient.” Id.,

        Col.1, ll. 56-60. Further, as of the date of invention: “there is no guarantee that the same

        [patient medical history] information will be provided, in a uniform manner, to a next or

        different provider. As a result, patient information may not be uniformly distributed and/or

        be available to providers at the point of treatment and/or otherwise.” Id. “Another problem

        which exists in the current healthcare system is that doctors or other providers do not always

        have the latest information and/or research material available to them prior to, and/or during,

        the diagnosis and/or treatment process.” Id., Col. 1, ll. 60-5.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           5
             Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 6 of 45




  17.   Further, at the time of the invention, it had “been estimated that between 44,000 and 98,000

        individuals die in the United States alone, as the result of errors or mistakes made by doctors,

        healthcare providers, and/or healthcare facility workers. There is no doubt that many of these

        deaths result from inaccurate and/or erroneous information and/or the lack of the availability

        of correct and/or up-to-date information.” Id., Col. 1, ll. 43-49.

  18.   The Decapolis Patents overcame these technological problems by a method or apparatus

        wherein a “medical doctor will transmit [a] final diagnosis and treatment plan…to [a] central

        processing computer” and wherein “the central processing computer [sic] will then update

        the patient's records in the database [sic] so as to include all of the data and information

        described as being processed and/or generated by the central processing computer [sic],

        including, but not limited to the patient's symptoms, if any, the examination findings, the

        information contained in the diagnostic report and the treatment report, the final diagnosis

        and the prescribed treatment. Thereafter, operation [sic] will cease [sic]. The patient's records

        will then be updated and be available for the patient's next treatment and/or diagnosis.” Id.,

        Cols. 28, ll. 66-7 and Col. 29, ll. 10-2.

  19.   The claims of the Decapolis Patents are patent eligible under 35 U.S.C. § 101, 102, 103, and

        112, as reflected by the fact that three different Patent Examiners all agreed and allowed the

        Decapolis Patents over extensive prior art as disclosed and of record during the prosecution

        of the Decapolis Patents. See Stone Basket Innov. v. Cook Medical, 892 F.3d 1175, 1179

        (Fed. Cir. 2018) (“when prior art is listed on the face of a patent, the examiner is presumed to

        have considered it”) (citing Shire LLC v. Amneal Pharm., LLC, 802 F.3d 1301, 1307 (Fed.

        Cir. 2015)); Exmark Mfg. v. Briggs & Stratton, 879 F.3d 1332, 1342 (Fed. Cir. 2018).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             6
             Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 7 of 45




  20.   Moreover, any arguments relating to eligibility as may be made by Defendant here are

        necessarily merely cumulative with those already considered, and rejected, by the Patent

        Examiners in allowing the Decapolis Patents. See, e.g., Technology Licensing Corp. v.

        Videotek, Inc., 545 F.3d 1316, 1337 (Fed. Cir. 2008); Stone Basket, 892 F.3d at 1179.

  21.   As further evidence of the unconventionality of the technological solutions captured in the

        claims of the Decapolis Patents as of 1999, the United States of America, Department of the

        Army even cites to the Decapolis Patents.

  22.   As noted, the claims of the Asserted Patent Claims have priority to at least December 18,

        1999.

  23.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or

        abstract ideas. Although the systems and methods claimed in the Asserted Patents are

        ubiquitous now (and, as a result, are widely infringed), the specific combinations of

        elements, as recited in the claims, were not conventional or routine at the time of the

        invention.

  24.   Further, the claims of the Asserted Patents contain inventive concepts. Even if a court ruled

        the underlying aspects to be abstract, the inventive concepts disclosed in sufficient detail

        would transform the claims into patent-eligible subject matter.

  25.   The claims of the Decapolis Patents were investigated by the Patent Examiners in fields

        exactly relevant to the patented inventions.

  26.   More specifically, the Patent Examiners performed for patent eligibility, including novelty,

        an analysis of the claims of the Decapolis Patents in at least the 600/300 (Diagnostic

        Testing), 705/2-4 (Health care management; Healthcare record management; and Patient

        record management), and 715/530 (Data Processing)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         7
             Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 8 of 45




  27.   As further evidence of the inventive nature of the inventions claimed in the Decapolis

        Patents, the Decapolis Patents each had at least 135 citations before being issued as valid and

        enforceable patents.

  28.   After giving full proper credit to the prior art and having conducted a thorough search for all

        relevant art and having fully considered the most relevant art known at the time, the United

        States Patent Examiners allowed all of the claims of the Decapolis Patents to issue. In so

        doing, it is presumed that Examiners used their knowledge of the art when examining the

        claims. See K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It

        is further presumed that Patent Examiners had experience in the field of the invention, and

        that the Patent Examiners properly acted in accordance with a person of ordinary skill. In re

        Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

  29.   The claims of the Decapolis Patents are novel and non-obvious, including over all non-cited

        art which is merely cumulative with the referenced and cited prior art. See 37 C.F.R. §

        1.56(b) (information is material to patentability when it is not cumulative to information

        already of record in the application); see also AbbVie Deutschland GmbH v. Janssen Biotech,

        759 F.3d 1285, 1304 (Fed. Cir. 2014); In re DBC, 545 F.3d 1373, 1382 (Fed. Cir. 2008).

        Likewise, the claims of the Decapolis Patents are novel and non-obvious, including over all

        non-cited contemporaneous state of the art systems and methods, all of which would have

        been known to a person of ordinary skill in the art, and which were therefore presumptively

        also known and considered by the Examiners. See, e.g., St. Clair I.P. Consultants v. Canon,

        Inc., 2011 WL 66166 at *6 (Fed. Cir. 2011); In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed.

        Cir. 2002); In re Koninklijke Philips Patent Litigation, 2020 WL 7392868 at *19 (N.D. Cal.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           8
                    Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 9 of 45




             2020); Standard Oil v. American Cyanamid, 774 F.2d 448, 454 (Fed. Cir. 1985) (persons of

             ordinary skill are presumed to be aware of all pertinent prior art).

  30.        The claims of the Asserted Patents were all properly issued, and are valid and enforceable for

             the respective terms of their statutory life through expiration, and are enforceable for

             purposes of seeking damages for past infringement even post-expiration. See, e.g., Genetics

             Institute, LLC v. Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir.

             2011) (“[A]n expired patent is not viewed as having ‘never existed.’ Much to the contrary, a

             patent does have value beyond its expiration date. For example, an expired patent may form

             the basis of an action for past damages subject to the six-year limitation under 35 U.S.C. §

             286.”) (internal citations omitted).

                                 THE ACCUSED INSTRUMENTALITIES

  31.        Upon information and belief, Defendant makes, sells, advertises, offers for sale, uses, or

             otherwise provides a plurality of systems, platforms and services, including but not limited

             to:

        i.         2Bprecise: On information and belief, the 2bPrecise™ platform and solution “consumes

                   genetic/genomic data from molecular labs and clinical information from clients’ preferred

                   EHR, combining them into a comprehensive patient record. As it synthesizes this

                   information, 2bPrecise additionally provides data from multiple evidence-based

                   knowledge bases and brings resulting precision medicine insights into a physician’s

                   workflow. Because 2bPrecise renders genomic insights easy to view, understand and act

                   upon, providers can arrive at accurate diagnoses sooner and deliver better outcomes

                   faster.”




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                9
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 10 of 45




     Figures 2 – Screenshot of Defendant’s 2BPrecise Platform webpage as visited on May 6, 2021
     and located at https://2bprecisehealth.com/.

      ii.   Allscripts Practice Management: On information and belief, the Allscripts’ Practice

            Management solution and platform allows doctors to improve scheduling efficiency,

            monitor patients’ accounts, elevate productivity and security, and measure practice

            performance with its software and system.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  10
               Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 11 of 45




             Figure 3 – Screenshot of Defendant’s webpage for its Practice Management solution and
             platform as visited on May 6, 2021 and located at https://www.allscripts.com/solution/apm/

      iii.    Care Director: On information and belief, Allscripts’ Care Director solution and platform

              provides “health software that provides a shareable care plan that extends across all

              healthcare settings—without forcing users to leave their workflow. You need to be able

              to reach out to patients with automated tools” with its system and software.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          11
              Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 12 of 45




            Figure 4 – Screenshot of Defendant’s webpage for the Care Director solution and platform
            as visited May 6, 2021 and located at https://www.allscripts.com/solution/care-director/.

      iv.    dbMotion: On information and belief, Allscripts’ dbMotion solution and platform with its

             system and software “help[s] organizations succeed in delivery system reform, and the

             shift to value-based care. With dbMotion, the organization can integrate discrete patient

             data from diverse care settings, regardless of IT supplier, into a single patient record.

             dbMotion provides a longitudinal patient record with semantically normalized data,

             point-of-care tools and an analytics gateway. This reduces the cost of care delivery,

             enables physicians to provide more informed patient care and drives clinical outcomes.”




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         12
           Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 13 of 45




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                              13
             Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 14 of 45




           Figures 5 and 6– Screenshots of Defendant’s webpage for dbMotion as visited May 6, 2021
           and located at https://www.allscripts.com/solution/dbmotion/.

      v.    CarePort: On information and belief, the Allscripts’ CarePort solution and platform let’s

            doctors provide “patients’ care transitions from admission to post-discharge with

            informed referrals, care coordination and network analytics” amongst other providers

            using its systems and software.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                        14
              Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 15 of 45




            Figures 7 and 8 – Screenshot of Defendant’s webpage for the CarePort discharge planning
            solution     and    platform   as   visited   May      6,  2021    and     located    at
            https://careporthealth.com/what-we-do/discharge-planning/.

      vi.    SunRise and SunRise Community Care: On information and belief, the SunRise and

             SunRise Community Care solutions and platforms allows doctors to have “a fully



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       15
           Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 16 of 45




           supported solution that works with a single platform across clinical, financial and

           ambulatory care settings” using its systems and software.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 16
              Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 17 of 45




            Figures 9 and 10– Screenshots of Defendant’s webpage for the SunRise and SunRise
            Community Care solutions and platforms as visited on May 6, 2021 and located at
            https://www.allscripts.com/solution/sunrise/ and
            https://www.allscripts.com/solution/sunrise-community/.

     vii.    FollowMyHealth: On information and belief, the FollowMyHealth solution and platform

             “is a mobile-first, enterprise patient engagement solution for providers, hospitals and

             health systems that would like to promote healthy patient populations and manage

             quality” and allows "patients [to] participate actively in their care on the devices that they

             use every day including enrollment and eligibility, portals, care management, customer




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              17
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 18 of 45




            service management, utilization management, and claim adjudication and billing”

            through its systems and software.




     viii. Figures 11 and 12– Screenshots of Defendant’s webpage for the FollowMyCare solution
           and platform as visited May 6, 2021 and located at
           https://about.followmyhealth.com/patient-engagement-platform/.

      ix.   Opargo: On information and belief, the Opargo solution and platform allows a doctor to

            “Help address verification functionality within areas of your Practice Management

            solution, including registration, insurance carrier maintenance, place of service

            maintenance and address maintenance” with its systems and software.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       18
              Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 19 of 45




            Figure 13 – Screenshot of Defendant’s webpage for the Opargo solution and platform as
            visited May 6, 2021 and https://www.allscripts.com/financial-management-and-
            operational/allscripts-practice-financial-platform/#melissa-data.

      x.     Melissa Date: On information and belief, the Melissa Data solution and platform allows a

             doctor to, among other things, “[h]elp address verification functionality within areas of

             [the]   Practice   Management     solution,   including   registration,   insurance   carrier

             maintenance, place of service maintenance and address maintenance” with its systems

             and software.




            Figure 14 – Screenshot of Defendant’s webpage for the Melissa Data solution and platform
            as visited May 6, 2021 and located at https://www.melissa.com/.

      xi.    Paragon: On information and belief, the Paragon solution and platform provides one

             profile application across all care settings, with visual indicators for incomplete modules,

             user-customizable sort order and display of modules, and barcode scanning of implants

             for procedures performed outside the operating room” with its systems and software.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             19
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 20 of 45




     Figures 15 and 16 – Screenshots of Defendant’s webpage for the Paragon solution and platform
        as visited May 6, 2021 and located at https://www.allscripts.com/solution/paragon/.

     xii.   Payerpath: On information and belief, the Payerpath solution and platform allows

            “[s]treamlining your practice’s reimbursement cycle is a challenge. You’re working to

            track results and maintain healthy financials, all while meeting ever-changing regulatory

            demands. It’s time for a partner with deep expertise and the industry-leading healthcare

            reimbursement software and medical billing solutions to help you enhance revenues,

            simplify communication with payers and patients, improve efficiency and drive practice


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                        20
             Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 21 of 45




             profitability. It’s time for Allscripts Payerpath®. The Payerpath solutions, combined with

             Allscripts® Practice Management and FollowMyHealth®, help you meet and exceed

             your revenue cycle goals” with its systems and software.




     Figure 17 – Screenshot of Defendant’s webpage for the Payerpath solution and platform as
        visited May 6, 2021 and located at https://www.payerpath.com/.

     xiii.   Practice Analytics: On information and belief, the Practice Analytics solution and

             platform allows intuitive chronic disease dashboards, user-defined recommendations and

             alerts, ad hoc reporting and visibility into provider performance, productivity and

             opportunities” with its systems and software.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          21
             Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 22 of 45




     Figure 18 – Screenshot of Defendant’s webpage for the Practice Analytics solution and platform
        as visited May 6, 2021 and located at https://www.allscripts.com/solution/practice-analytics/.

     xiv.   TouchWorks EHR: On information and belief, the TouchWorks EHR solution and

            platform provides an electronic health records platform with “clinical, operational,

            financial and wellness solutions for medium to large, single or multi-specialty physician

            practices, MSOs and IDNs, as well as for safer care and success in population health

            initiatives” with its systems and software.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          22
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 23 of 45




     Figure 19 – Screenshot of Defendant’s webpage for the Practice Analytics solution and platform
        as visited May 6, 2021 and located at https://www.allscripts.com/solution/touchworks/.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       23
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 24 of 45




      xv.   Practice Fusion: On information and belief, the Practice Fusion is an electronic health

            records solution and platform that allows an independent practice doctor to, among other

            things, “[s]ave time with templates and patient charts in the cloud-based EHR that adapt

            to your needs, [c]ustomize chart notes based on your workflows, [b]rowse from a library

            of medical charting templates built by practices like yours, [c]reate shortcuts unique to

            your practice and complete encounters faster, [and] [g]et the patient information you need

            at a glance on the patient summary” with its systems and software.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         24
             Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 25 of 45




     Figure 20 – Screenshot of Defendant’s webpage for the Practice Fusion solution and platform as
        visited May 6, 2021 and located at https://www.practicefusion.com/.

     xvi.   Professional EHR: On information and belief, the Professional EHR is an electronic

            health records solution and platform that allows a doctor to, among other things, manage

            “clinical, operational, financial and wellness solutions for small to mid-size physician

            practices, ACOs, PCMHs and FQHCs, for safer patient care, streamlined operations and

            improved revenue” with its systems and software.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                       25
                Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 26 of 45




            Figure 21 – Screenshot of Defendant’s webpage for the Professional EHR solution and
            platform as visited May 6, 2021 and located at
            https://www.allscripts.com/solution/professional/.

    xvii.      RCMS: On information and belief, the RCMS solution and platform is a revenue cycle

               management service that allows a doctor to, among other things, to communicate and

               “address[sic] challenges in billing and revenue cycle, including transitions to value-based

               care and complex billing regulations” required with its systems and software.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             26
           Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 27 of 45




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                              27
           Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 28 of 45




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                              28
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 29 of 45




     Figures 22 and 23 – Screenshot of Defendant’s webpage for the RCMS solution and platform as
        visited May 6, 2021 and located at https://www.allscripts.com/solution/rcms/.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    29
               Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 30 of 45




      xviii.   Education Services:   On information and belief, Allscripts Education Services solution

               and platform provides EHR “train[ing] for employees, improve[s] user adoption and

               satisfaction, improve[s] patient experience and loyalty, and achieve[s] better health

               outcomes” with its systems and software.




Figure 24 – Screenshot of Defendant’s webpage for the Education Services solution and platform as

visited May 6, 2021 and located at https://www.allscripts.com/service/education-and-training/.

       xix.    Cloud: On information and belief, the Allscripts Cloud services solution and platform

               provides remote hosting services for EHR.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          30
               Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 31 of 45




Figure 25 – Screenshot of Defendant’s webpage for the Cloud services solution and platform as visited

May 6, 2021 and located at https://www.allscripts.com/service/allscripts-cloud/.

        xx.    Veradigm: On information and belief, the Veradigm solution and platform provides

               electronic prescription technology with “data-driven actionable insights, derived from

               best-in-class analytics and integrated with point-of-care technology solutions that help

               improve the quality, efficiency and value of healthcare. Veradigm® solutions support

               biopharma, health plans, healthcare providers, health technology partners and, most

               important, the patients they serve” with its systems and software.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          31
                Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 32 of 45




        Figure 26 – Screenshot of Defendant’s webpage for the Veradigm solution and platform as

           visited May 6, 2021 and located at https://veradigm.com/.

        xix.   And all augmentations to these named Allscripts platforms or descriptions of platforms.

        Collectively, all of the foregoing are referred to herein as the “Accused instrumentalities.”


                                              COUNT I
                               Infringement of U.S. Patent No. 7,490,048

  32.      Plaintiff incorporates the above paragraphs by reference.

  33.      Defendant has been on actual notice of the ’048 Patent at least as early as the date it received

           service of the Original Complaint in this litigation.

  34.      The damages period begins at least as early as six years prior to the date of service of the

           Original Complaint in this litigation.

  35.      Upon information and belief, Defendant owns, directs, and/or controls the operation of the

           Accused Instrumentalities and generates substantial financial revenues and benefits

           therefrom.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              32
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 33 of 45




  36.   Upon information and belief, Defendant has directly infringed and continues to directly

        infringe at least Claims 1, 2, 10, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36,

        37, 38, 39, and 40 of the ’048 Patent. As exemplary, Claim 20 is by making, using,

        importing, selling, and/or offering for sale the Accused Instrumentalities. Defendant directly

        makes the infringing Accused Instrumentalities at least because it is solely responsible for

        putting the infringing systems into service by directing or controlling the systems as a whole

        and by obtaining the benefits therefrom. More specifically, and on information and belief,

        with respect to the Accused Instrumentalities, Defendant: (i) executed contracts with third

        party servicers for the provision of archival services and databases for healthcare and related

        records and/or designed and assembled such archival services and databases using its own

        employees and/or contractors; (ii) developed, owns, and maintains digital storage archives

        for healthcare and related records; (iii) provides access to such records via its own branded

        Internet domains and/or software applications using its own name and business trade dress;

        (iv) exercises authority over the provision of such record archival services and databases; (v)

        openly advertises and promotes such record archival services and databases bearing its name

        and business trade dress to customers in the United States; (vi) authored or commissioned the

        preparation of computer code for accessing and retrieving stored and/or archived healthcare

        records via its Internet domain web pages and/or software applications; (vii) claims

        ownership and control over such stored and/or archived healthcare records by virtue of its

        corporate branding and the provision of direct access; and (viii) receives monetary benefits

        from the provision of such healthcare records storage, archival, and retrieval services to

        customers.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             33
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 34 of 45




  37.   Further on information and belief, Defendant directly uses the infringing Accused

        Instrumentalities at least because it assembled the combined infringing elements and makes

        them collectively available in the United States, including via its Internet domain web pages

        and/or software applications, as well as via its internal systems and interfaces. Further, and

        on information and belief, Defendant has directly infringed by using the infringing Accused

        Instrumentalities as part of its ongoing and regular testing and/or internal legal compliance

        activities. Such testing and/or legal compliance necessarily requires Defendant to make and

        use the Accused Instrumentalities in an infringing manner. Still further, Defendant is a direct

        infringer by virtue of its branding and marketing activities, which collectively comprise the

        sale and offering for sale of the infringing Accused Instrumentalities.

  38.   More specifically, and on information and belief, Defendant is making, using, and offering

        for sale a computer-implemented method, identified as the Accused Instrumentalities,

        comprising: receiving information regarding a restriction or limitation regarding an ability of

        a person or an entity to at least one of access, obtain, change, alter, and modify, information

        contained in an individuals or patients healthcare record or an individual’s or patients

        healthcare file, wherein the individuals or patient’s healthcare record or the individuals or

        patient’s healthcare file contains healthcare information or healthcare-related information

        personal to the individual or patient.

  39.   As Figures 2-11 show above, Defendant is making, using, and offering for sale a computer-

        implemented method and apparatus, identified as the Accused Instrumentalities.

  40.   Additionally, the Accused Instrumentalities are specially configured such that they perform a

        method wherein the restriction or limitation contains information regarding at least one of a

        healthcare provider, a healthcare payer, a healthcare insurer, and an authorized entity, and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          34
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 35 of 45




        information regarding a designated purpose for allowing each of the at least one of a

        healthcare provider, a healthcare payer, a healthcare insurer, and an authorized entity, to at

        least one of access, obtain, change, alter, and modify, the information contained in an

        individuals or patients healthcare record or an individual’s or patient’s healthcare file,

        wherein the designated purpose is at least one of to perform a diagnosis, to perform a

        diagnosis for a certain ailment, illness, or symptom, to provide a second opinion, to verify or

        disprove a condition or a pre-existing condition, to submit an insurance claim, and to process

        an insurance claim.

  41.   Defendant’s infringing methods each separately, are storing the information regarding a

        restriction or limitation regarding an ability of a person or an entity to at least one of access,

        obtain, change, alter, and modify, the information contained in an individuals or patient’s

        healthcare record or an individual’s or patient’s healthcare file; processing, with a processor,

        a request by a person or an entity to at least one of access, obtain, change, alter, and modify,

        the information contained in an individuals or patient’s healthcare record or an individual’s

        or patient’s healthcare file; determining, using the information regarding the restriction or

        limitation, whether the person or the entity is allowed or authorized to at least one of access,

        obtain, change, alter, and modify, the information contained in an individual’s or patient’s

        healthcare record or an individuals or patient’s healthcare file; generating a message

        containing at least one of information regarding the person or the entity making the request,

        and identification information regarding the person or the entity making the request, and

        further wherein the message contains an actual change, alteration, or modification, made to

        the information contained in an individual’s or patients healthcare record or an individuals or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             35
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 36 of 45




        patient’s healthcare file; and transmitting the message to a communication device of the

        individual or patient via, on, or over, a communication network.

  42.   Additionally, upon information and belief, Defendant owns, directs, and/or controls the

        infringing method operation of the Accused Instrumentalities that includes wherein the

        message is transmitted to the communication device of the individual or patient at least one

        of during, concurrently with, at a same time as, and prior to a completion of an at least one of

        an accessing, an obtaining, a changing, an altering, and a modifying, of the information

        contained in an individuals or patient’s healthcare record or an individual’s or patients

        healthcare file by the person or the entity, or at least one of during, concurrently with, at a

        same time as, and prior to a completion of a processing of the request to at least one of

        access, obtain, change, alter, and modify, the information contained in an individuals or

        patient’s healthcare record or an individual’s or patient’s health care file.

  43.   On information and belief, the infringement of the Decapolis Patents by Defendant will now

        been willful through the filing and service of this Complaint.

  44.   In addition or in the alternative, Defendant now has knowledge and continues these actions

        and it indirectly infringes by way of inducing direct infringement by others and/or

        contributing to the infringement by others of the ’048 Patent in the State of Texas, in this

        judicial district, and elsewhere in the United States, by, among other things, making, using,

        importing, offering for sale, and/or selling, without license or authority, infringing services

        for use in systems that fall within the scope of at least Claims 1, 2, 10, 20, 22, 23, 24, 25, 26,

        27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, and 40 of the ’048 Patent. This includes

        without limitation, one or more of the Accused Instrumentalities by making, using, importing




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             36
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 37 of 45




        offering for sale, and/or selling such services, Defendant injured Decapolis and is thus liable

        to Decapolis for infringement of the ’048 Patent under 35 U.S.C. § 271.

  45.   Now with knowledge of the Decapolis Patents, Defendant induces infringement under Title

        35 U.S.C. § 271(b). Defendant will have performed actions that induced infringing acts that

        Defendant knew or should have known would induce actual infringements. See Manville

        Sales Corp. v. Paramount Sys., Inc., 917 F.2d 544, 553 (Fed.Cir.1990), quoted in DSU Med.

        Corp. v. JMS Co., 471 F.3d 1293, 1306 (Fed.Cir.2006) (en banc in relevant part). “[A]

        finding of inducement requires a threshold finding of direct infringement—either a finding of

        specific instances of direct infringement or a finding that the accused products necessarily

        infringe.” Ricoh, 550 F.3d at 1341 (citing ACCO Brands, Inc. v. ABA Locks Manufacturer

        Co., 501 F.3d 1307, 1313, (Fed. Cir. 2007).

  46.   Plaintiff will rely on direct and/or circumstantial evidence to prove the intent element. See

        Fuji Photo Film Co. v. Jazz Photo Corp., 394 F.3d 1368, 1377 (Fed. Cir. 2005) (“A patentee

        may prove intent through circumstantial evidence.”); Water Techs. Corp. v. Calco, Ltd., 850

        F.2d 660, 668 (Fed. Cir. 1988) (“While proof of intent is necessary, direct evidence is not

        required; rather, circumstantial evidence may suffice.”).

  47.   Defendant has taken active steps to induce infringement, such as advertising an infringing

        use, which supports a finding of an intention for the accused product to be used in an

        infringing manner. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913,

        932, 125 S. Ct. 2764, 162 L. Ed. 2d 781 (2005) (explaining that the contributory

        infringement doctrine “was devised to identify instances in which it may be presumed from

        distribution of an article in commerce that the distributor intended the article to be used to

        infringe another’s patent, and so may justly be held liable for that infringement”).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          37
             Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 38 of 45




  48.   In addition, on information and belief, and based in part upon the clear infringement by the

        Accused Instrumentalities, Defendant has a practice of not performing a review of the patent

        rights of others first for clearance or to assess infringement thereof prior to launching

        products and services. As such, Defendant has been willfully blind to the patent rights of

        Plaintiff.

  49.   The foregoing infringement on the part of Defendant has caused past and ongoing injury to

        Plaintiff.   The specific dollar amount of damages adequate to compensate for the

        infringement shall be determined at trial but is in no event less than a reasonable royalty from

        the date of first infringement to the expiration of the Decapolis Patents.

  50.   Each of Defendant’s aforesaid activities have been without authority and/or license from

        Plaintiff.

                                         COUNT II
                           Infringement of U.S. Patent No. 7,464,040

  51.   Plaintiff incorporates the above paragraphs by reference.

  52.   Defendant has been on actual notice of the ’040 Patent at least as early as the date it received

        service of the Original Complaint in this litigation.

  53.   The infringement damages period begins at least as early as six years prior to the date of

        service of the Original Complaint in this litigation.

  54.   The ’040 patent application claims the benefit of priority of U.S. Provisional Patent

        Application Ser. No. 60/286,422, filed April 25, 2001, titled “APPARATUS AND

        METHOD       FOR     PROCESSING         AND/OR          FOR   PROVIDING      HEALTH      CARE

        INFORMATION AND/OR HEALTHCARE-RELATED INFORMATION,” the subject

        matter and teachings of which are hereby incorporated by reference herein.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           38
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 39 of 45




  55.   Upon information and belief, Defendant owns, directs, and/or controls the operation of the

        Accused Instrumentalities and generates substantial financial revenues and benefits

        therefrom.

  56.   Upon information and belief, Defendant has directly infringed and continues to directly

        infringe at least Claims 1 and 46 of the ’040 Patent by making, using, importing, selling,

        and/or offering for sale the Accused Instrumentalities.       Defendant directly makes the

        infringing Accused Instrumentalities at least because it is solely responsible for putting the

        infringing systems into service by directing or controlling the systems as a whole and by

        obtaining the benefits therefrom. More specifically, and on information and belief, with

        respect to the Accused Instrumentalities, Defendant: (i) executed contracts with third party

        servicers for the provision of archival services and databases for healthcare and related

        records and/or designed and assembled such archival services and databases using its own

        employees and/or contractors; (ii) developed, owns, and maintains digital storage archives

        for healthcare and related records; (iii) provides access to such records via its own branded

        Internet domains and/or software applications using its own name and business trade dress;

        (iv) exercises authority over the provision of such record archival services and databases; (v)

        openly advertises and promotes such record archival services and databases bearing its name

        and business trade dress to customers in the United States; (vi) authored or commissioned the

        preparation of computer code for accessing and retrieving stored and/or archived healthcare

        records via its Internet domain web pages and/or software applications; (vii) claims

        ownership and control over such stored and/or archived healthcare records by virtue of its

        corporate branding and the provision of direct access; and (viii) receives monetary benefits




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          39
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 40 of 45




        from the provision of such healthcare records storage, archival, and retrieval services to

        customers.

  57.   Further on information and belief, Defendant directly uses the infringing Accused

        Instrumentalities at least because it assembled the combined infringing elements and makes

        them collectively available in the United States, including via its Internet domain web pages

        and/or software applications, as well as via its internal systems and interfaces. Further, and

        on information and belief, Defendant has directly infringed by using the infringing Accused

        Instrumentalities as part of its ongoing and regular testing and/or internal legal compliance

        activities. Such testing and/or legal compliance necessarily requires Defendant to make and

        use the Accused Instrumentalities in an infringing manner. Still further, Defendant is a direct

        infringer by virtue of its branding and marketing activities which collectively comprise the

        sale and offering for sale of the infringing Accused Instrumentalities.

  58.   More specifically, and on information and belief, the Accused Instrumentalities, each

        separately, receives information regarding an individual, wherein the information regarding

        an individual is transmitted from a first computer or from a first communication device,

        wherein the first computer or the first communication device is associated with a healthcare

        provider, wherein the information regarding an individual is transmitted via, on, or over, at

        least one of the Internet and the World Wide Web, wherein the information regarding an

        individual contains information regarding at least one of a symptom, an examination finding,

        a diagnosis, a treatment, an administration of a treatment, and a procedure; a database or a

        memory device, wherein the database or the memory device is associated with the receiver

        and is located at a location remote from the first computer or remote from the first

        communication device, wherein the database or the memory device stores information




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          40
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 41 of 45




        regarding a plurality of individuals, a plurality of healthcare providers, and a plurality of

        healthcare insurers or healthcare payers.

  59.   The Accused Instrumentalities each separately, use the information regarding a plurality of

        individuals, a plurality of healthcare providers, and/or a plurality of healthcare insurers or

        healthcare payers, which includes a healthcare record or a healthcare history of, for, or

        associated with, each individual of a plurality of individuals, along with a healthcare record

        or a healthcare history of, for, or associated with, the individual, information regarding a

        healthcare practice of, and an insurance accepted by, each of the plurality of healthcare

        providers, including information regarding a healthcare practice of, and an insurance

        accepted by, the healthcare provider, information for processing or for storing information

        regarding a healthcare diagnosis or a healthcare treatment, and information for submitting an

        insurance claim to a healthcare insurer or a healthcare payer associated with the individual.

  60.   Upon information and belief, Defendant owns, directs, and/or controls the operation of the

        Accused Instrumentalities that includes a processing device, wherein the processing device

        processes the information regarding an individual, and further wherein the processing device

        processes information for at least one of storing the information regarding an individual in

        the database or the memory device and updating the healthcare record or the healthcare

        history of, for, or associated with, the individual, and further wherein the processing device

        automatically generates an insurance claim in response to the storing of the information

        regarding an individual in the database or the memory device or the updating of the

        healthcare record or the healthcare history of, for, or associated with, the individual, wherein

        the insurance claim is suitable for being automatically submitted to the healthcare insurer or

        the healthcare payer associated with the individual or is suitable for being automatically




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              41
            Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 42 of 45




        transmitted to a second computer or to a second communication device, wherein the second

        computer or the second communication device is associated with the healthcare insurer or the

        healthcare payer associated with the individual, and further wherein the processing device

        transmits the insurance claim to the second computer or to the second communication device.

  61.   As Figures 2-11 show above, Defendant is making, using, and offering for sale a computer-

        implemented method and apparatus, identified as the Accused Instrumentalities.

  62.   On information and belief, the infringement of the Decapolis Patents by Defendant is now

        willful and continues to be willful through the filing and service of this Complaint.

  63.   In addition or in the alternative, now with knowledge of the Decapolis Patents, Defendant

        induces direct infringement by others and/or contributing to the infringement by others of the

        ’040 Patent in the State of Texas, in this judicial district, and elsewhere in the United States,

        by, among other things, making, using, importing, offering for sale, and/or selling, without

        license or authority, infringing services for use in systems that fall within the scope of at least

        Claims 1 and 46 of the ’040 Patent. This includes without limitation, one or more of the

        Accused Instrumentalities by making, using, importing offering for sale, and/or selling such

        services, Defendant injured Decapolis and is thus liable to Decapolis for infringement of the

        ’040 Patent under 35 U.S.C. § 271.

  64.   Defendant now actively induces infringement under Title 35 U.S.C. § 271(b). Defendant’s

        actions induce infringing acts that Defendant knew or should have known would induce

        actual infringements. See Manville Sales Corp. v. Paramount Sys., Inc., 917 F.2d 544, 553

        (Fed.Cir.1990), quoted in DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1306 (Fed.Cir.2006)

        (en banc in relevant part). “[A] finding of inducement requires a threshold finding of direct

        infringement—either a finding of specific instances of direct infringement or a finding that




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              42
             Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 43 of 45




        the accused products necessarily infringe.” Ricoh, 550 F.3d at 1341 (citing ACCO Brands,

        Inc. v. ABA Locks Manufacturer Co., 501 F.3d 1307, 1313, (Fed. Cir. 2007).

  65.   Plaintiff will rely on direct and/or circumstantial evidence to prove the intent element. See

        Fuji Photo Film Co. v. Jazz Photo Corp., 394 F.3d 1368, 1377 (Fed. Cir. 2005) (“A patentee

        may prove intent through circumstantial evidence.”); Water Techs. Corp. v. Calco, Ltd., 850

        F.2d 660, 668 (Fed. Cir. 1988) (“While proof of intent is necessary, direct evidence is not

        required; rather, circumstantial evidence may suffice.”).

  66.   If Defendant continues these actions as of this Complaint, Defendant will have taken active

        steps to induce infringement, such as advertising an infringing use, which supports a finding

        of an intention for the accused product to be used in an infringing manner. See Metro-

        Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 932, 125 S. Ct. 2764, 162 L.

        Ed. 2d 781 (2005) (explaining that the contributory infringement doctrine “was devised to

        identify instances in which it may be presumed from distribution of an article in commerce

        that the distributor intended the article to be used to infringe another’s patent, and so may

        justly be held liable for that infringement”).

  67.   In addition, on information and belief, and based in part upon the clear infringement by the

        Accused Instrumentalities, Defendant has a practice of not performing a review of the patent

        rights of others first for clearance or to assess infringement thereof prior to launching

        products and services. As such, Defendant has been willfully blind to the patent rights of

        Plaintiff.

  68.   The foregoing infringement on the part of Defendant has caused past and ongoing injury to

        Plaintiff.   The specific dollar amount of damages adequate to compensate for the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                        43
                   Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 44 of 45




              infringement shall be determined at trial but is in no event less than a reasonable royalty from

              the date of first infringement to the expiration of the Decapolis Patents.

   69.        Each of Defendant’s aforesaid activities has been without authority and/or license from

              Plaintiff.

                                           PRAYER FOR RELIEF

         WHEREFORE, Decapolis Systems, LLC respectfully requests the Court enter judgment against

Defendant as follows:

         1.       Declaring that Defendant has infringed each of the Asserted Patents;

         2.       Awarding Decapolis Systems, LLC its damages suffered because of Defendant’s

                  infringement of the Asserted Patents;

         3.       Enter a judgment awarding treble damages pursuant to 35 U.S.C. §284 for Defendant’s

                  willful infringement of one or more of the Decapolis Patents;

         4.       Awarding Decapolis Systems, LLC its costs, reasonable attorneys’ fees, expenses, and

                  interest; and

         5.       Granting Decapolis Systems, LLC such further relief as the Court finds appropriate.

                                               JURY DEMAND

         Decapolis Systems, LLC demands trial by jury, under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 44
           Case 6:21-cv-00489 Document 1 Filed 05/10/21 Page 45 of 45




                                       Respectfully Submitted

                                       /s/ Randall Garteiser
                                       M. Scott Fuller
                                          Texas Bar No. 24036607
                                          sfuller@ghiplaw.com
                                       Randall Garteiser
                                          Texas Bar No. 24038912
                                          California Bar No. 239829
                                          rgarteiser@ghiplaw.com
                                       Thomas Fasone III
                                          Texas Bar No. 00785382
                                          tfasone@ghiplaw.com
                                       René Vazquez
                                          Virginia Bar No. 41988
                                          rvazquez@ghiplaw.com

                                       GARTEISER HONEA, PLLC
                                       119 W. Ferguson Street
                                       Tyler, Texas 75702
                                       Telephone: (903) 705-7420
                                       Facsimile: (888) 908-4400

                                       ATTORNEYS FOR PLAINTIFF
                                       DECAPOLIS SYSTEMS, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                              45
